DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of February 19, 2021, Applicant, on June 10, 2021, amended claims 1 & 21. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
 


Response to Arguments - 35 USC § 112, Second Paragraph
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, but they are not persuasive.

Applicant argues that the amendments of claim 1 and 21 moot the 35 USC 112 rejections. Examiner respectfully disagrees.

With respect to the claimed recitation of “processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising the entity's demographic and behavioral trait” the specification does describe generating a harmonized single view of the customer and standardize features ([0054]); however, the only thing similar to the recited “features” that is supported by the specification is “domain-related behavioral traits,” and in the specification, these “domain-related behavioral traits” do not comprise an “entity’s demographic,” as in the amended claims. [0029], [0047]. In the specification, unlike the claims, the domain-related behavioral traits are part of a customer genome, which includes the customer genome markers “email propensity, risk aversion index, and market sensitivity.” [0047]. These, genome markers are not demographics, and further, nothing in the specification requires that “features comprising the entity's demographic” are “harmonized … per entity in by standardizing.”
While specification defines “entities” as the “traditional definition of an "entity" in database,” “it is a topic/subject for which information is stored,” and may “comprise transactions, customer demographics, products, funds, distributors, demographics, and interactions” ([0025]), even though this database includes demographics, this entity in the database discussed in paragraph 25 has nothing to do with the domain related behavior traits or customer genome, and these entities in the database do not include an “entity's demographic” disclosed as being “harmonized … per entity in by standardizing.”
Further, with respect to “selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory,” while the specification discusses “employment of game theory based feature selections to select features that go in as input to the ensemble of deep learning algorithms “ and “us[ing] an information-the concept of coalition game theory to help select the features” ([0127]), nothing in the discussion regarding coalition game theory, selection, or filtering of features requires that the features are domain-related features for each customer that comprise the entity's demographic and behavioral trait, as required by the claims.
In addition, coalition game theory is set of mathematical tools that model games with competition between groups of players ("coalitions") to predict which coalitions will form, the joint actions that groups take, and the resulting collective payoffs (see Cooperative Tame Theory, Wikipedia.org, available at https://en.wikipedia.org/wiki/Cooperative_game_theory; however, coalition game theory is not inherently used to select features of customers to be input into an ensemble deep learning algorithm, as briefly noted in the specification and required by the claims, and thus, it is not clear from the specification how this is achieved. As noted above, the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function, and thus, since the specification does not describe how coalition game theory is used to select features of customers, the specification does not satisfy the written description requirement.
Accordingly, the specification does not expressly or inherently require that “processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising the entity's demographic and behavioral trait” nor “selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory” (emphasis added).



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

	Applicant argues amended claims 1 and 21 are patent-eligible because it integrates the abstract idea into a practical application according to Prong Two of the 2019 Guidance (USPTO Step 2A). Examiner respectfully disagrees.
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, the claims (claim 1, and similarly claim 2-21) recite  “profiling and predicting customer behavior … comprising: … retrieving … data of a customer from a plurality of data sources for the customer; processing … data fed … and generating a harmonized single view per entity by standardizing domain-related features which quantify the entity's demographic and behavioral traits; selecting … a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory; feeding … the subset of domain-related features … to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer; transmitting the customer genome markers … to generate a recommendation for a next best action for a target consumer, wherein … to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle; … create a schedule for scheduling data retrieving, transformation, validation, and training; and … collect feedbacks as to whether the customer has taken 
As a whole, in view of the above claim limitations, including the limitation referred to by Applicant reciting transmitting the customer genome markers to generate a recommendation for a next best action for a target consumer and penalize or reward in case a prediction underperforms or beats a previous prediction cycle, each of these limitations are directed to managing human behavior and sales activities of customer behavior by profiling and predicting customer behavior based on retrieving, transmitting, processing, and modeling of data, customer genome markers, behaviors, and actions of the customer, and feedback regarding whether the customer has taken a suggested action, and thus, the claims, including the features referred to by Applicant, are directed to a certain method of organizing human activity. 
Further, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited retrieving data of a customer, processing the data to predict demographic and behavior of the customer, selecting a subset of the customer features using predictive modeling, feeding the data to train a model, transmitting the customer genome markers to predict and recommend a next best action by iteratively penalizing or rewarding a prediction, creating a schedule for retrieving, transforming, validating, and training the data, and collecting feedback regarding whether the customer has taken a suggested action could all be reasonably interpreted as a human using their mind and/or a pen and paper to observe (i.e. receive, retrieve, select, feed, transmit, and collect) information regarding a customer and using their mind and/or a pen and paper to evaluate the data in order to process, train, generate recommended actions by penalizing and rewarding predictions, and create a schedule to transform, validate, and train based on the observed customer  therefore, the claims, including the features referred to by Applicant, are directed to a mental processes. 
Accordingly, the claims, including the features referred to by Applicant (“transmitting the customer genome markers … to generate a recommendation for a next best action for a target consumer, wherein … penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle”), are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “[a] system … comprising: a computer server comprising instructions that when executed by one or more processors effectuate operations comprising,” “via a system database,” “a data science engine,” “via a data harmonization engine,” “by the system database,” “a deep learning engine,” “a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble,” “to a prediction engine,” “the prediction engine uses deep reinforcement learning,” “a web application and an application program interface (API) to provide a user interface,” “via a master controller, programmable control of the system database, the data science engine, and the deep learning engine,” “the master controller is configured to …,” and “wherein the deep learning engine is configured … used by the deep learning ensembles” in claim 1, and similarly claim 21, “the web application provides a user interface” in claim 5, “the user interface for an admin user … configure the customer genome system and the interface” in claim 6, “the user interface” in claims 7 & 12, “the web application is executed by the processors” in claim 18, “the API is executed by the processors to communicate with a … App” in claim 19, “data science engine comprises … module” in claim 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment and generic implementation of machine learning. Further, with respect to the retrieve, transmit, provide, and receive limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not meaningful limitations beyond the abstract idea sufficient to integrate the abstract idea into a patent-eligible application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Briancon, et al. (US 20200126126 A1) at [0053], [0124], [0131] (disclosing the invention can be implemented with known program, software, code on machine-readable medium using various machine learning techniques, wherein computer implemented instructions, commands, and the like are not limited to executable code and can be implemented in the form of arguments of an API call) and Applicant’s specification at [0033], [0127] (disclosing that the present disclosure is implemented using common and known neural networking techniques and common approach to employ ensemble deep learning algorithms). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the retrieve, transmit, provide, and receive limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Accordingly, the additional elements beyond the recited abstract idea, including those referred to by applicant that recite “to a prediction engine” and “the prediction engine uses deep reinforcement learning,” are nothing more than generic computer components applying the abstract idea and generally link the abstract idea to a field of use, which is not sufficient to integrate an abstract idea into a practical application nor amount to significantly more than an abstract idea.

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that claims 1 and 21 have been amended to incorporate further meaningful limitation, the recited "prediction engine" also differentiates the instant invention from the teachings of Briancon, Yadagir and Gunther do not cure the deficiency, and thus, Briancon, Yadagir and Gunther, in combination, do not teach the elements recited in claims. Examiner respectfully disagrees.
Contrary to Applicant’s general allegations, the argued features are disclosed by Briancon.
Braincon discloses “transmitting the customer genome markers to a prediction engine to generate a recommendation for a next best action for a target consumer” in blocks 62 through 66 of fig. 2 to training a second machine learning model by forming subject entity training records from candidate questions from a first machine learning model, forming a second training data set from the records, and training a second machine learning model based on the second training data set, as reproduced below, because, in Braincon, after obtaining a set of candidate question sequences obtained from the first machine learning model (i.e. genome markers) in block 60 and forming virtual training sets including predicted responses to candidate actions in block 62 by appending the set of obtained candidate question sequences (i.e. transmitting genome markers) to time-series of at least some of the subject-entity records, the system in Braincon forms a second training data set in block 64 by predicting responses provided by the first machine learning model to the questions of the virtual subject-entity records (i.e. transmitting the genome markers), and the second training set may be input (i.e. transmitting the genome markers) into second subject-entity machine learning model trainer 30 by block 66  to train the second machine-learning model on the second training dataset 

    PNG
    media_image1.png
    728
    563
    media_image1.png
    Greyscale

Additionally, in Briancon, the predictive model may “reward or penalize itself in case a prediction under performs a previous prediction cycle” because Briancon discloses adjusting parameters of the 
Moreover, the second subject-entity machine learning model trainer 30 trained in block 66 may apply any of the types of models described ([0073]), wherein the machine learning model may be deep learning algorithms and reinforcement learning ([0062], [0064], [0131]), and thus, Braincon discloses “the prediction engine uses deep reinforcement learning.”








Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claim 21, recites, in relevant part “processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising the entity's demographic and behavioral trait” and “selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory” (emphasis added). However, Applicant’s Specification does not expressly or inherently require that harmonize and standardized features are the entity's demographic nor that domain-related features for each customer action are selected using the predictive modeling based on coalition game theory, as required by claims 1, 21, & 27.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/sites/default/files/documents /uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the claimed recitation of “processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising the entity's demographic and behavioral trait” the specification does describe generating a harmonized single view of the customer and standardize features ([0054]); however, the only thing similar to the recited “features” that is supported by the specification is “domain-related behavioral traits,” and in the specification, these “domain-related behavioral traits” do not comprise an “entity’s demographic,” as in the amended claims. [0029], [0047]. In the specification, unlike the claims, the domain-related behavioral traits are part of a customer genome, which includes the customer genome markers “email propensity, risk aversion index, and market sensitivity.” [0047]. These, genome markers are not demographics, and further, nothing in the specification requires that “features comprising the entity's demographic” are “harmonized … per entity in by standardizing.”
While specification defines “entities” as the “traditional definition of an "entity" in database,” “it is a topic/subject for which information is stored,” and may “comprise transactions, customer demographics, this entity in a database discussed in paragraph 25 has nothing to do with the domain related behavior traits or customer genome, and these entities are not an “entity's demographic”  “harmonized … per entity in by standardizing.”
Further, with respect to “selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory,” while the specification discusses “employment of game theory based feature selections to select features that go in as input to the ensemble of deep learning algorithms “ and “us[ing] an information-theoretic predictive modeling technique based on the concept of coalition game theory to help select the features” ([0127]), nothing in the discussion regarding coalition game theory, selection, or filtering of features requires that the features are domain-related features for each customer that comprise the entity's demographic and behavioral trait, as required by the claims.
In addition, coalition game theory is set of mathematical tools that model games with competition between groups of players ("coalitions") to predict which coalitions will form, the joint actions that groups take, and the resulting collective payoffs (see Cooperative Tame Theory, Wikipedia.org, available at https://en.wikipedia.org/wiki/Cooperative_game_theory; however, coalition game theory is not inherently used to select features of customers to be input into an ensemble deep learning algorithm, as briefly noted in the specification and required by the claims, and thus, it is not clear from the specification how this is achieved. As noted above, the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function, and thus, since the specification does not describe how coalition game theory is used to select features of customers, the specification does not satisfy the written description requirement.
Accordingly, the specification does not expressly or inherently require that “processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising the entity's demographic and behavioral trait” nor “selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory” (emphasis added).
 


Claims 2-20 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-20 are rejected for the reasons set forth above regarding claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-21) recite “profiling and predicting customer behavior … comprising: … retrieving … data of a customer from a plurality of data sources for the customer; processing … data fed … and generating a harmonized single view per entity by standardizing domain-related features which quantify the entity's demographic and behavioral traits; selecting … a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory; feeding … the subset of domain-related features … to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer; transmitting the customer genome markers … to generate a recommendation for a next best action for a target consumer, wherein … to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle; … create a schedule for scheduling data retrieving, transformation, validation, and training; and … collect feedbacks as to whether the customer has taken suggested actions … to improve predictions.”  Claims 1-21, in view of the claim limitations, are directed to the abstract idea of profiling and predicting customer behavior by retrieving data of a customer, processing the data to predict demographic and behavior of the customer, selecting a subset of the customer features using predictive modeling, feeding the data to train a model, transmitting the customer genome markers to predict and recommend a next best action by iteratively penalizing or rewarding a prediction, creating a schedule for retrieving, transforming, validating, and training the data, and collecting feedback regarding whether the customer has taken a suggested action. 
As a whole, in view of the above claim limitations, each of these limitations are directed to managing human behavior and sales activities of customer behavior by profiling and predicting customer behavior based on retrieving, processing, and modeling of data concerning the customer, and feedback regarding whether the customer has taken a suggested action, and thus, the claims are directed to a certain method of organizing human activity. Further, but for the computer components and systems performing the claimed 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system … comprising: a computer server comprising instructions that when executed by one or more processors effectuate operations comprising,” “via a system database,” “a data science engine,” “via a data harmonization engine,” “by the system database,” “a deep learning engine,” “a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble,” “to a prediction engine,” “the prediction engine uses deep reinforcement learning,” “a web application and an application program interface (API) to provide a user interface,” “via a master controller, programmable control of the system database, the data science engine, and the deep learning engine,” “the master controller is configured to …,” and “wherein the deep learning engine is configured … used by the deep learning ensembles” in claim 1, and similarly claim 21, “the web application provides a user interface” in claim 5, “the user interface for an admin user … configure the customer genome system and the interface” in claim 6, “the user interface” in claims 7 & 12, “the web application is executed by the processors” in claim 18, “the API is executed by the processors to communicate with a … App” in claim 19, “data science engine comprises … module” in claim 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Briancon, et al. (US 20200126126 A1) at [0053], [0124], [0131] (disclosing the invention can be implemented with known program, software, code on machine-readable medium using various machine learning techniques, wherein computer implemented instructions, commands, and the like are not limited to executable code and can be implemented in the form of arguments of an API call) and Applicant’s specification at [0033], [0127] (disclosing that the present disclosure is implemented using common and known neural networking techniques and common approach to employ ensemble deep learning algorithms). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the retrieve, transmit, provide, and receive limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12, 13, & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Briancon, et al. (US 20200126126 A1), hereinafter Briancon, in view of Yadagiri, et al. (US 20170140418 A1), hereinafter Yadagiri.
Regarding claim 1, Briancon discloses a system for profiling and predicting customer behavior, implemented by one or more servers, comprising ([0007], [0053]):
a computer server comprising instructions that when executed by one or more processors effectuate operations comprising ([0050], [0052]-[0053], the customer journey management engine 100 may execute the process implemented with program code or other instructions stored on a tangible, non-transitory, machine-readable medium, such that when the instructions are executed by one or more processors, the described functionality):
retrieving, via a system database, data of a customer from a plurality of data sources for the customer ([0054], [0007], process 50 obtains a plurality of subject-entity records, as indicated by block 52, the plurality of subject-entity records describing a different subject entity of a first population of entities that have interacted over time with an actor entity, wherein each subject-entity record describes attributes of a respective subject entity among the first population, and each subject-entity record describes a time-series of events involving a respective subject entity among the first population comprising question events and subject responses that are caused by a respective subject entity among the first population, [0077], a customer journey is an event timeline integrating the different events obtained or determined about a customer, including a customer interactions with the enterprise, [0029], the computing environment of the customer journey management engine 100 may further include a population of entities 12, a plurality of events 14, and a subject-entity record repository 20 in a database);
processing, via a data harmonization engine, data fed by the system database, and generating a harmonized single view per entity by standardizing features comprising entity's demographic and behavioral traits ([0054]-[0055], [0060], [0007], the system filters the subject-entity records in step 54 by normalizing and filtering out records with ambiguous connection, that do not include a target action, that lack a causal relationship, that are duplicate, wherein the plurality of subject-entity records of event includes events that are question events by the actor entity and subject responses by a respective subject entity interacting with the actor entity, wherein responses include indirect response or answer indicated by a particular action from a set of actions (i.e. quantifying behavior traits), [0077], [0079], the customer journeys is a time series of events and actions taken (or not) (i.e. quantifying behavior traits) within a system's context to continuously assess whether knowledge gaps (e.g., a score on an index) exist in those customer journeys for which new data points (e.g., events) would minimize the knowledge gaps, wherein the question posed to the customer and response collected to fill in the knowledge gap about the customer (i.e. quantifying demographic) and drive the user to engage in some action (i.e. quantifying behavior traits), and [0088], the knowledge about a consumer or user is expected to assist with creating the best recommendation or personalization experience can include the identity of the consumer, whether the consumer is male or female (i.e. quantifying demographic), [0095], the embodiments optimize business performance of clustering customers based on household info and demographic postal code  (i.e. quantifying demographic) to analyze purchase/service behavior (i.e. behavioral traits), [0107], the questions are based on demographic information);
selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory ([0056], [0062], from the filtered subject-entity records first training data set 56 is prepared in a time-series of events that include a respective subject-entity among a population of entities with a plurality of time-series sequences of events, and a first machine learning model, as indicated by block 58, may be trained on the first training data set, [0077], [0085]-[0091], the machine learning may be used to extract the appropriate patterns in the customer journey, and the journey is used to score a next data point (e.g., event in the journey), and determine a next best question NBQ that ;
feeding, via a deep learning engine, the subset of domain-related features into a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer ([0007], [0036], [0064]-[0069], [0079], [0081], a first machine learning model, as indicated by block 58, may be trained on the first training data set, the first machine learning model ingests the time series of events (i.e. feeding) and is trained by adjusting the parameters of the machine learning model in an iterative process to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events  in the time-series and given attributes of subject entities (i.e. given the time series - feeding) and (i.e. questions - generate a customer genomic markers defining characteristics, and subsequent events - suggested actions for the customer), wherein, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to increase accuracy of the first machine learning model in predicting subsequent events in the event records (i.e. subsequent events - suggested actions for the customer), a set of candidate question sequences may be obtained from the first machine learning model, wherein the set of candidate question sequences may include candidate question events to be potentially answered by an actor entity, wherein the question drive the user to engage in some action or obtain information to be more accurately targeted (i.e. answers to questions or actions based on previous questions - generate a customer genomic markers defining characteristics and suggested actions for the customer), [0064], [0081], [0131]-[0132], the models may use machine learning techniques including, deep learning algorithms, reinforcement learning, recurrent neural networks, and convolutional neural networks (CNN));
transmitting the customer genome markers to a prediction engine to generate a recommendation for a next best action for a target consumer, wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle ([0007], [0036], [0038], [0068]-[0075], a set of candidate question sequences may be obtained from the first machine learning model, as indicated by block 60 (i.e. genome markers), a virtual training set including predicted responses to candidate actions may be formed by block 62 via a virtual subject-entity record generator 26 by appending the set of candidate question sequences to time-series of at least some of the subject-entity records, and a second training data set is formed in 64 by predicting responses provided by the first machine learning model to the questions of the virtual subject-entity records (i.e. transmitting the genome markers), and the second training set may be input into second subject-entity machine learning model trainer 30 shown in FIG. 1, as indicated by block 66 to train the second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function (i.e. reward or penalize itself in case a prediction under performs a previous prediction cycle), using an objective function generator 32, that indicates an accuracy of the second machine-learning model in predicting the predicted responses in the second training set given attributes of subject entities corresponding to the predicted responses, wherein the adjusted parameters of the trained second machine-learning model may be subsequently used to provide an optimized set of actions (e.g. questions) based on the history of events related to an actor-entity, and a plurality of machine-learning models may be used to further increase the accuracy of the model across each iteration responsive to next questions and responses (i.e. reward or penalize itself in case a prediction under performs a previous prediction cycle), [0132], a predictive model may be calculated as a batch process run periodically by assigning randomly selected weights or biases, calculating an error amount, incrementing the weights in a downward (or error reducing) direction, and these steps may be iteratively repeated until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum (i.e. reward or penalize itself in case a prediction under performs a previous prediction cycle), [0062], [0064], [0073], [0131], wherein the second subject-entity machine learning ;
providing, via a web application and an application program interface (API), a user interface ([0039], [0050], the customer journey management engine may include website server that customizes content for a particular customer's user account, and the web server may serve collections of code that collect, process, and render a single piece of content on a website, e.g., one hosted by the web server, wherein the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0138], computer implemented instructions, commands, and the like include executable code and can be implemented in the form of data that causes functionality to be invoked, e.g., in the form of arguments of a function or API call); and 
enabling, via a master controller, programmable control of the system database, the data science engine, and the deep learning engine ([0120], [0128], the systems and methods described herein, may include or be executed on one or more computer systems similar to computing system 1000, which may be a server); 
wherein the master controller is configured to create a schedule for scheduling data retrieving, transformation, validation, and training ([0130], fig. 5, raw data 3000 is feed into the system, and the ETL module 3005 may performs a series of tests and processes to ensure (or increase the likelihood) that the data from the raw storage 3000 is properly set in the data store 3006, wherein the algorithms in the ETL module can include hard tests such as table key/join key, expected counts, date continuity check, time series, continuity check, data type check, out of sample value check, covariate shift, [0066], [0132], the first machine learning model may be adjusted in an iterative process by which, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to increase accuracy of the first machine learning model in predicting subsequent events in the event record, wherein the models are iteratively constructed until error is less than a threshold, and the model may be calculated as a batch process run periodically); and 
wherein the deep learning engine is configured to collect feedbacks as to whether the customer has taken suggested actions, wherein the feedbacks are used by the deep learning ensembles to improve predictions ([0064]-[0069], [0079], [0081], [0131]-[0132], the models may use machine learning techniques including, deep learning algorithms, wherein the models are iteratively constructed and run periodically, the first machine learning model is trained by adjusting the parameters of the machine learning model in an iterative process to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events  in the time-series and given attributes of subject entities, wherein, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to increase accuracy of the first machine learning model in predicting subsequent events in the event records given prior events in the time-series and attributes of subject entities (i.e. accuracy in predicting customer answers to questions or actions - feedback that customer has taken suggested actions to improve predictions)).
Further, while Briancon discloses selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on … game theory (as above), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Yadagiri.
Yadagiri teaches selecting, via a data science engine, a subset of domain-related features for each customer action using an information-theoretic predictive modelling technique based on coalition game theory (Abstract, the invention analyzes marketing channels exposed to users, and user responses (e.g., purchases and no-purchases) to the exposures are tracked, wherein a coalitional game approach is used to estimate the attribution based on the value function, [0054], [0057], [0069], with k marketing channels, at 402, analysis tool generates 2k combinations of marketing channels, responses of users (e.g., returns as defined herein above) exposed to a combination S of the 2k combinations are accessed, at 416, an attribution of the combination S of marketing channels is estimated for the combination S, and this is repeated for each of the 2k combinations).
See [0007].
Regarding claim 3, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein a probability score is computed for each genome marker ([0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, see also [0093]-[0095], [0108]-[0119]).
Regarding claim 4, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein the customer genome markers comprise a responsiveness marker, a portfolio diversification marker, a transactional diversification marker, a momentum marker, an email engagement marker, and a next business product category marker ([0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), .
Regarding claim 5, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein the web application provides a user interface for an admin user, a marketing user and a sales user ([0039], [0050], the customer journey management engine may include website server that customizes content for a particular customer's user account, and the web server may serve collections of code that collect, process, and render a single piece of content on a website, e.g., one hosted by the web server, or content injected in a third party website, wherein the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance; Examiner notes the names or labels of the types of users and what the user interfaces comprise are nonfunctional descriptive material that do not alter the structure or function of the claimed invention, and thus, the these features do not patentably distinguish the claimed invention from the prior art).
Regarding claim 7, the combined teachings of Briancon and Yadagiri teach the system of claim 5 (as above). Further, Briancon teaches wherein the user interface for a marketing user comprises portfolio, action segment, mysegments and segment detail ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively .
Regarding claim 10, the combined teachings of Briancon and Yadagiri teach the system of claim 7 (as above). Further, Briancon teaches wherein the mysegments is executed by the processors to create the marketing user's own marketing segments ([0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business (part of a web page on a browser), a screen in a mobile app, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted).
Regarding claim 12, the combined teachings of Briancon and Yadagiri teach the system of claim 5 (as above). Further, Briancon teaches wherein the user interface for a sales user comprises a ranked order, a portfolio screen, a portfolio advisor, and find advisors ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, .
Regarding claim 13, the combined teachings of Briancon and Yadagiri teach the system of claim 12 (as above). Further, Briancon teaches wherein the ranked order is based on a priority algorithm which is ultimately based on top/current business priorities ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive).
Regarding claim 18, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein the web application is executed by the processors to load data using a component router, which delivers automatic code-splitting so users only load code required to render a view they request ([0050], the customer journey management engine 100 includes a web server, which may serve collections of code that collect, process, and render a single piece of content on a website hosted by the web server, wherein the website may .
Regarding claim 19, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein the API is executed by the processors to communicate with a Salesforce App ([0025], customer journeys (CJs) are used to drive sales through the effective recommendation of customized experiences, products, or the like, [0042], customer journey management engine 100 instructs the action channel servers to effectuate communications with consumers, [0138], computer implemented instructions, commands, and the like include executable code and can be implemented in the form of data that causes functionality to be invoked, e.g., in the form of arguments of a function or API call).
Regarding claim 20, B the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, Briancon teaches wherein data science engine comprises an exploratory data analysis (EDA) module configured to generate over 200 insights regarding underlying trends and patterns that exist in data ([0036], the customer journey management engine 100 trains a first machine-learning model based on a first training data set obtained from the subject-entity records to generate a set of candidate question sequences including candidate question events to be potentially answered by the actor entity (e.g. customer) and predict subsequent events in the time-series given prior events in the time-series and given attributes of subject entities, [0028], the number of customers may be large, e.g., more than 10,000, more than a million, or more than ten million).
Regarding claim 21, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 21 is directed toward a method, Briancon discloses a method as claimed. [0007], [0053], [0140].
Claims 2, 8, 9, 11, & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Briancon in view of Yadagiri  in further view of Gallagher, et al. (US 20140081846 A1), hereinafter Gallagher.
Regarding claim 2, the combined teachings of Briancon and Yadagiri teach the system of claim 1 (as above). Further, while Briancon discloses wherein the data are grouped … by a logical data model and aggregated at a level of granularity ([0086], the next best question (NBQ), a set of .
Gallagher teaches wherein the data are grouped by columns by a logical data model and aggregated at a level of granularity ([0066], a dashboard tab 132 has of five panels/modules, including a Content Inventory area 132b will provide the Provider with insight about current counts related to provided content inventory).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the data to be grouped by columns as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the data being grouped by columns, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 8, the combined teachings of Briancon and Yadagiri teach the system of claim 7 (as above). Further, while Briancon discloses provide analysis of key metrics of an overall portfolio covering analysis on key metrics, product categories and customer genome markers .
Gallagher teaches wherein the portfolio is executed by the processors to provide analysis of key metrics of an overall portfolio covering analysis on key metrics ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0052], a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the See [0060], [0072].
Regarding claim 9, the combined teachings of Briancon and Yadagiri teach the system of claim 7 (as above). Further, while Briancon discloses segments defined by the admin user ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. segments defined by an admin user)), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
Gallagher teaches wherein the action segment is executed by the processors to provide a list … defined by the admin user ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0052], a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users, wherein there are three buttons 104a-104c for "ME", "FIRM", and "ALL" in area 104 that changes the view of content according to the selected option, e.g., FIRM will show content of others in the firm).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At See [0060], [0072].
Regarding claim 11, the combined teachings of Briancon and Yadagiri teach the system of claim 7 (as above). Further, while Briancon discloses provide a detailed analysis of a selected segment covering key metrics ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. marketing user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
 wherein the segment detail is executed by the processors to provide a detailed analysis … covering  metrics, profile of an average financial advisor and the financial advisor's behavioral markers ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0050], [0052], default search results are shown according to relevance, a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users, wherein there are three buttons 104a-104c for "ME", "FIRM", and "ALL" in area 104 that changes the view of content according to the selected option, e.g., ME will show content of user).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a segment detail to provide a detailed analysis covering key metrics, profile of an average financial advisor and the financial advisor's behavioral markers as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a segment detail to provide a detailed analysis of a selected segment covering key metrics, profile of an average financial advisor and the financial advisor's behavioral markers, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 14, the combined teachings of Briancon and Yadagiri teach the system of claim 12 (as above). Further, while Briancon discloses wherein the portfolio screen is executed by the processors to provide analysis of key metrics of the sales user's … in comparison to the rest of an entire sales organization ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on .
Gallagher teaches wherein the portfolio screen is executed by the processors to provide analysis of key metrics of the sales user's list of financial advisors in comparison to the rest of an entire sales organization ([0060], the platform provides 112 a private portal to providers that presents interfaces to provider users, and produces and sends 118 to providers reporting and analytics to assist providers in better understanding advisor usage patterns and effectiveness of the materials being “consumed by advisors over the platform 10,” [0066], Dashboard tab 132 has of five panels/modules, including the client Stats area 132a that “provides information on the "clients" (Advisor Firms)” that a provider is engaged with, [0073], a reporting section 138 provides reports that are specific to the content that the Provider has available within the platform 10 a report of content use each item by each firm (advisor) has statistics such as how many users viewed a particular content item, which firms, average time spent, average rating, etc., claim 8, wherein the analytical data displays provider content consumption trends and content usage and compare that to other firms of similar nature at an aggregate level).
See [0060], [0072].
Regarding claim 15, the combined teachings of Briancon and Yadagiri teach the system of claim 12 (as above). Further, while Briancon discloses provide breakdown of the sales user's portfolio by product categories and analysis by each category ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0059], question event may be an article or review about a product or product category, for which a response may be the interaction with a particular portion of the article or review, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), wherein the question may be advertising or reviews – e.g., car X rated as top in its class, best sports cars, etc., [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in .
Gallagher teaches wherein the portfolio screen is executed by the processors to provide breakdown of the sales user's portfolio ([0074], providers can review reports about the content consumed by the clients (Advisors) that they are engaged with, wherein the Client reports provide information about clients including firm changes, personnel changes, firm information, assets under management (AUM) stats, etc.).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a portfolio screen to provide a breakdown of the sales user's portfolio as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a portfolio screen providing a breakdown of the sales user's portfolio, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 16, the combined teachings of Briancon and Yadagiri teach the system of claim 12 (as above). Further, while Briancon discloses wherein the portfolio advisor is executed by the processors to compare and contrast the customer genome markers for the sales user's portfolio ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a .
Gallagher teaches wherein the portfolio advisor is executed by the processors to compare and contrast … the sales user's portfolio with an entire portfolio of the Financial advisors (0073], a reporting section 138 provides reports that are specific to the content that the Provider has available within the platform 10 a report of content use each item by each firm (advisor) has statistics such as how many users viewed a particular content item, which firms, average time spent, average rating, [0074]-[0075], providers can review reports about the content consumed by the clients (Advisors) that they are engaged with, wherein overlays are generated over the dashboard including a Firm Profile Overlay when a user drills into a firm link from within one of the reports, wherein this overlay provides the provider with details on the particular firm that was clicked on within the reports from the Advisor profile, a Personnel Profile that contains available information on a person's name clicked within a report--i.e. the individual user of the system captured when each individual user account was produced by an administrator at the advisor firm).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a portfolio advisor to compare and contrast See [0060], [0072].
Regarding claim 17, the combined teachings of Briancon and Yadagiri teach the system of claim 12 (as above). Further, while Briancon discloses wherein the criteria comprise raw data points such as as transactions, business parameters such as average sales, geographic information, and customer genome markers ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
 wherein the find Advisors are executed by the processors to locate a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as as transactions, business parameters such as average sales, geographic information, and customer genome markers ([0081], administration console of the provider user includes "Search Firms" search bar allows the platform Admin to be able to look-up an account for either an Advisor or a Provider by entering the account name into the search bar).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the find Advisors to locate a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as transactions, business parameters such as average sales, geographic information, and customer genome markers as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the find Advisors locating a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as transactions, business parameters such as average sales, geographic information, and customer genome markers, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briancon in view of Yadagiri  in further view of Gunther (US 20190114334 A1), hereinafter Gunther.
Regarding claim 6, the combined teachings of Briancon and Yadagiri teach the system of claim 5 (as above). Further, while Briancon discloses wherein the user interface for an admin user allows the admin user to add, delete, or update customer genome users via user settings, configure the customer genome system and the interface to .., and create action segments ([0039], [0050], 
Gunther teaches wherein the user interface for an admin user allows the admin user to add, delete, or update customer genome users via user settings, configure the customer genome system and the interface to external data source via system settings, view system events in real-time including access to system log files via system status, and create action segments ([0108], the management dashboard 570 may include an “Activity” area 578 for displaying an activity feed that provides updates regarding various activities of the users in the manager's team such activities may include, trading activities (i.e. real-time log), [0239], wherein the proposed investment is purchased via the internet (i.e. external sources), [0018], [0020]-[0021], [0081], [0097], in a system for managing trading requests, the system receives a request from a user to trade a financial product, and a section in a management dashboard, accessible by a managing or administrator user, displaying a list of requests by users for trading financial products allows a manager of the users to approve or deny each of the requests, and a manager can accept or reject a trade request for an investment product (i.e. create, add, update genome users and segments), [0270], the financial entity operating the inventive system, such as a bank, broker or other investment house, can identify new trends regarding structured investment products, client behavior and thereof derive customers' wishes, from the informational inputs and trades received from customers using the platform).
Briancon and Gunther are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the user interface for an admin to configure the See [0005].


Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou, et al., An Approach For Overlapping and Hierarchical Community Detection in Social Networks Based on Coalition Formation Game Theory, 42 Expert Systems with Applications 24, 9634-9646 (2015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623